Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 01/10/2019. Claims 1-5 are presently pending and are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “ordinance” in claims 1 and 2 is used by the claim to mean “munition,” while the accepted meaning is “a law set forth by a governmental authority.” The term is indefinite because the specification does not clearly redefine the term. 
Claim 1 recites the limitation “submunitions” in line 12 of claim 1, and again in line 16. It is unclear if these two instances are the same or not. Claim 5 is also indefinite by virtue of its recitation of the limitation “submunitions” as to which instance they are referring. 
Claim 1 recites “a multi-axis robot arm and computer vision system operative to perform demilitarization processes without manual intervention, at least including the steps of…”.  It is not known if 
Claims 1 and 2 recite the limitation "the ordinance" in line 9 of claim 1 and line 2 of claim 2.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of any “ordinance,” only to “ordnance.” Claims 3-5 are also indefinite by virtue of their dependency on claim 1.
Claim 3 recites the limitation “the multi-axis robot arm” in line 1.  There is insufficient antecedent basis for this limitation in the claim. As it is written, the term could refer to either “a multi-axis robot arm” recited in claim 1, line 14, or “a multi-axis robot arm” recited in claim 2, line 1. Similarly, claim 3 recites the limitation “the computer vision system” in line 2. There is insufficient antecedent basis for this limitation in the claim. As it is written, the term could refer to either “computer vision system” recited in claim 1, line 14, or “computer vision system” recited in claim 2, lines 2-3.
Claim 4 recites the limitation “it” in line 3. There is insufficient antecedent basis for this limitation in the claim. As it is written, the term could refer to either the workcell or the central controller. Claim 4 also recites the limitation “the workcells” in line 1. As it is written, it is not clear to which workcells the term is referring. The term “workcells” is recited in line 2 of claim 1, and claim 1 distinguishes between an inspection and paint removal cell, a defusing cell, and a cutting and defining cell. As it is written, the limitation “the workcells” of claim 4 could refer to any combination of the cells listed in claim 1. Claim 5 is also indefinite by virtue of its dependency on claim 4.
Claim 5 recites the limitation “the automation” in line 2. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of any “automation.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1and 4   are rejected under 35 U.S.C. 103 as being unpatentable over Miller US 9815175 B2 (“Miller”) in view of Karlsson et al. CN 101984750 A (“Karlsson”) with Weniger et al. US 5038038 A (“Weniger”),  Koehler et al. DE 3913479 C1 (“Koehler”), and Willenbring et al. US 20180112958 A1 (“Willenbring”).
Regarding Claim 1. Miller teaches an object being worked on/processed, said object being worked on includes ordnance;
processes includes demilitarization processes; comprising: 
a machine/defusing cell operative to remove a fuse from the ordnance for disposal of the fuse (Miller describes how a munition will typically contain one or more fuses, and it is preferable to remove said fuses to form an access point to washout the energetic material contained within the munition and recover it for disposal or processing [Column 14, rows 65-67; column 15, rows 1-4]. Miller discloses a munition fuse cut out of the munition by a waterjet [Claims 26- 27]); 
a cutting and definning cell operative to remove material from the body of the ordnance and cutting into the body of the ordnance to determine if submunitions are present in the ordnance (Miller teaches a waterjet washout lance, wand, or other suitable tool using high pressure water with an abrasive mix for cutting improvised hazardous devices [FIG. 1-3, Column 3, rows 30-39]. The reference specifically teaches use of this tool to dispose of military munitions [Column 1, rows 26-32], and that the waterjet will be effective for cutting through metal alloys, such as steel [Column 7, rows 5-10], and that if the object to be cut is a munition containing hazardous material, the waterjet can be used to access the contents of the target munitions, and can make linear cuts if necessary [Column 12, rows 50-53] Miller also teaches that the object to be cut can be a munition containing energetic material, which could include submunitions [Column 14, rows 45-47]. The computer vision system can be used to determine if such energetic material is present);
“a multi-axis robot arm and computer vision system operative to perform demilitarization processes without manual intervention, at least including the steps of removing submunitions from the ordnance, and if present, inspecting the submunitions” (Miller teaches the use of video cameras, known as closed circuit television, or CCTV, that can be incorporated to aid in visual inspection of the surfaces before or after washout [Column 14 rows 22-34]. Miller also teaches that a cutting control system, either autonomously or under the control of an operator, can energize the waterjet and verify that the jet has formed a sufficient vacuum in the abrasive mixing chamber measured [Column 11, rows 48-60]. This is all part of controlling the cutting of the abrasive waterjet cutting head).  Miller also teaches that the abrasive waterjet cutting head can be mounted onto an autonomous vehicle, such as a robot [Column 3, rows 66-67, Column 4, rows 1-17]. The waterjet lance can also be placed on an arm under the control of a multi-axis computer controlled system, forming a multi-axis robotic arm. 
Miller does not teach:
material from the body of the ordnance includes fins.
However, Willenbring teaches:
material from the body of the ordnance includes fins (Willenbring teaches that missiles, munitions, and other projectiles utilize control surfaces such as fins and wings to guide their trajectory [Willenbring, paragraph 2]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Miller with fins as described by Willenbring, because fins can guide the missiles’ trajectory along a desired flight path. 

Further, Miller does not teach:
remove fins;
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Miller to try and chose from a finite number of identified, predictable solutions, with a reasonable expectation of success (a KSR rationale.  See MPEP 2141).  In this case, as Miller in view of Willenbring teaches cutting the body of an ordnance, and the body of the ordnance includes fins, a predictable solution would be to cut/remove the fins.

Miller also does not teach:
“transferring the submunitions to the cutting and definning cell for further processing.”
“a plurality of workcells, each workcell being operative to receive object for sequential processes, the plurality of workcells including various workcells”
However, Koehler teaches:
Transferring the submunitions to the cutting and definning cell for further processing. (Koehler teaches a method for disassembling toxic and/or explosive objects, wherein the object is placed in a plastic container for transport to a destruction site to be cut up by a high pressure water jet [Koehler, abstract paragraph, Claims 1-5]. Koehler also describes a driverless transport system moving the object by means of a manipulator to the cutting chamber [Koehler, paragraph beginning with “According to the identification and marking…”]).
a plurality of workcells, each workcell being operative to receive object/ordnance for sequential processes, the plurality of workcells including various workcells (Khoeler teaches a method for disassembling toxic and/or explosive objects, wherein each object is transported to different chambers for sequential processing [Koehler, FIG. 4, paragraph beginning with “In the examination chamber 4.1…”] CITATIONS, the drawings look to be good evidence too, so make sure you cite relevant drawings);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Miller with the transport of submunitions for further processing, and a plurality of workcells, each workcell being operative to receive object/ordnance for sequential processes, the plurality of workcells including various workcells as taught by Koehler to ensure that the submunitions are demilitarized safely so as not to release hazardous materials.
In addition and in the alternative, Karlsson also teaches:
A plurality of workcells/work areas, each work area being operative to receive object for sequential processes (Karlsson et al. teaches a method for controlling a plurality of axes in an industrial robot system in a work unit [see Karlsson, Claim 1], the work unit being adapted to process a workpiece and hold the workpiece/change its orientation about multiple axes while a manipulator processes the workpiece [see Karlsson, Claim 1], said workpiece being an object to be worked on with a tool or machine. Claim 1 further discloses the workpiece being moved to at least two different areas of the work unit for different stages of processing, including a loading area and a processing area [paragraph 5].  The wording indicates that more than two work areas can be incorporated in the Karlsson reference. Karlsson also teaches a manipulator to hold a workpiece and a position converter which can move the manipulator with the workpiece between the loading area and the processing area on command [paragraph 25]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Miller with the plurality of work areas, each work area being operative to receive object for sequential processing as taught by Karlsson et al. for the purpose of making demilitarization easier to automate and process sequentially with minimal human intervention. 
Miller also does not teach:
an inspection and paint removal cell to determine if the object requires outer surface stripping and, if so determined upon inspection, the inspection cell and paint removal cell strips paint or other coatings from the outer surface of the object for disposal of the paint or other coatings;
However, Weniger teaches:
An inspection and paint removal machine used to determine if an object requires outer surface stripping and, if so determined upon inspection, the inspection cell and paint removal cell strips paint or other coatings from the outer surface of the object for disposal of the paint or other coatings” (Weniger teaches a paint removal machine that uses optical detectors attached to a robotic system to sense paint and then use a row of blast nozzles to remove the paint or other protective coatings from an object [Column 2, rows 56-68, and Column 3, rows 1-6], ideally fully autonomously without the need for a human operator [Column 2, row 16-18]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Miller with the inspection and paint removal machine used to determine if the ordnance requires outer surface stripping and, if so determined upon inspection, the inspection cell and paint removal cell strips paint or other coatings from the outer surface of the ordnance for disposal of the paint or other coatings as taught by Weniger for the purpose of removing protective coatings from munitions that would hinder the waterjet spray of Miller from cutting into the munitions.
Regarding Claim 4. Miller in combination with Karlsson, Weniger, Koehler, and Willenbring discloses the system for demilitarizing munitions of claim 1.
Miller does not teach:
“wherein the workcells are coordinated and monitored by a central controller that implements safety interlocks and checks to prevent personnel from entering a workcell cell when it is operating.”
However, Karlsson teaches:
“wherein the workcells are coordinated and monitored by a central controller that implements safety interlocks and checks to prevent personnel from entering a workcell cell when it is operating” (Karlsson teaches a workcell where workpieces are oriented and manipulated around a number of axis and a detector to detect when personnel enter the working unit through an opening. When this happens, the axis manipulator in that area is deactivated [paragraphs 5 and 12]. Karlsson also teaches a line controller which is used for controlling the axis position converter and locator. The control system includes a safety controller which is adapted to monitor the work units and generate the stop signal of the axis. The safety controller detects people entering the working unit or loading zone, and disables the drive unit of the moving axis if a human is detected [paragraphs 15, 25, and 27]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Miller with 
“wherein the workcells are coordinated and monitored by a central controller that implements safety interlocks and checks to prevent personnel from entering a workcell cell when it is operating”
As taught by Karlson so as to provide additional safety to personnel. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Miller US 9815175 B2 (“Miller”) in view of Karlsson et al. CN 101984750 A (“Karlsson”) with Weniger et al. US 5038038 A (“Weniger”), Koehler et al. DE 3913479 C1 (“Koehler”), Willenbring et al. US 20180112958 A1 (“Willenbring”), and in further view of Scherer et al. US 5789695 A (“Scherer”).
Regarding Claim 2: Miller in combination with Karlsson, Weniger, Koehler, and Willenbring discloses the system for demilitarizing munitions of claim 1.
Miller teaches:
A multi-axis robot arm and computer vision system operative to examine the ordnance (Miller teaches the use of video cameras, known as closed circuit television, or CCTV, that can be incorporated to aid in visual inspection of the surfaces before or after washout [Column 14 rows 22-34]).
Miller does not teach:
“examine a visual indicator on the ordnance to determine if the fuse is armed.”
However, Scherer teaches:
“Examine a visual indicator on the ordinance to determine if the fuse is armed” (Scherer teaches that a determination should be made to see whether one of the fuses of the bomblets has become armed.  This determination can be made via a television camera, so the method and apparatus of Scherer must be able to determine if the bomblets are armed based on a visual indication of whether or not the fuse has been secured [Column 4, rows 24-30]).
Combining knowledge of the visual indicator on the ordnance as taught by Scherer with the computer vision system of Miller would produce a computer vision system capable of examining a visual indicator on the ordnance to determine if the fuse is armed.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Miller with the visual examination of the ordnance to detect whether the munitions are armed as taught by Scherer to ensure safety before defusing the munitions.
Regarding Claim 3. Miller in combination with Karlsson, Weniger Koehler, and Willenbring discloses the system for demilitarizing munitions of claim 2.
Miller also teaches:
The multi-axis robot arm is operative to remove the fuse, and the computer vision system (a waterjet abrasive cutting head that can remove fuses and expressly states in its specification that it can be mounted on a robot, and also featured a closed-circuit video camera system that reads on the computer vision system);
Miller does not teach:
Remove the fuse if determined to be unarmed by the computer vision system;
However, Scherer teaches:
Remove the fuse if determined to be unarmed by the computer vision system (Scherer discloses a method of disassembling and reassembling projectiles. This involves disabling the fuse [Column 2, 13-18] and, for safety reasons, a determination should be made preferably by a remote video camera or image processing system to see if whether the fuses of the bomblets is armed. If the bomblet is verified to be secured and in the unarmed condition, the bomblet layer containing the fuse can be removed from the shell casing [Column 4, rows 24-30]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Miller with the visual determination of whether the fuse is armed and removal of the fuse as taught by Scherer to ensure safety before defusing the munitions.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller US 10076821 B2 (“Miller”) in view of Karlsson et al. CN 101984750 A (“Karlsson”) with Weniger et al. US 5038038 A (“Weniger”), Koehler et al. DE 3913479 C1 (“Koehler”), Willenbring et al. US 20180112958 A1 (“Willenbring”), and Scherer et al. US 5789695 A (“Scherer”), and in further view of Marianer US 8988273 B2 (“Marianer”).
Regarding Claim 5. Miller in combination with Karlsson, Weniger Koehler, and Willenbring discloses the system for demilitarizing munitions of claim 4.
Miller does not teach:
“wherein the central controller also flags the detection of an armed munition or submunitions;”
However, Marianer teaches:
A central controller flags the detection of armed munition or submunitions (Marianer teaches a system for detecting hidden explosives or weapons through use of a video camera and a personal computer [Column 2, rows 4-12]. The system analyzes the data, and an alarm flag is turned on based on the results of the analysis performed by the computer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Miller with 
“wherein the central controller also flags the detection of an armed munition or submunitions”
as taught by Marianer so as to detect armed explosives concealed inside the ordnance.
Miller also does not teach:
“wherein the central controller also…terminates the automation pending manual analysis.”
However, Karlsson teaches:
“wherein the central controller also…terminates the automation pending manual analysis” (Karlsson teaches an industrial robot system in which a first task where the axes of the station exchanger and the positioner are commanded to stand still as an operator enters the load area [claim 3], an activation means outside the workcell is adapted to generate an operator-ready signal upon human activation [claim 5], meaning a human has to flip a switch or some other method to activate the ready signal, and a second task in which the axes are allowed to move [claim 3]. The reference also teaches that a safety controller is adapted to monitor the work units and generate a stop signal [paragraph 15], which it does whenever a person enters the loading area, at which point, the operator-ready signal must be manually activated. Further, Karlsson teaches that an operator-ready signal must be received in order to switch to a second task in which the axes of the station exchanger and the positioners are allowed to move, but only after the operator has left the loading area [claim 5, paragraph 54].  The reference also explains that the line must be started and stopped at each working cycle, due to the fact that the first task must be completed on each workpiece [paragraph 16].  Additionally, the control system for the axis position converter and locator comprises a line controller and the safety controller which generates the stop signal of the axis so that the operator can enter the loading area safely, so a central controller terminates the automation pending manual analysis.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Miller with 
“wherein the central controller also…terminates the automation pending manual analysis”
as taught by Karlsson so as to provide additional safety to personnel during the demilitarization process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664